Citation Nr: 0839732	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  06-04 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a bilateral flattened diaphragm.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In August 2008, the veteran testified at 
a Travel Board hearing.


FINDING OF FACT

The veteran has a bilateral flattened diaphragm that is not 
the result of VA medical care or treatment nor is the 
proximate cause of the bilateral flattened diaphragm, 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital/medical treatment; or due to an event 
not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for bilateral flattened 
diaphragm, have not been met.  38 U.S.C.A. § 1151 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, 
VCAA letters were sent in May and September 2004 which fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notifications: (1) informed the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informed the claimant about the 
information and evidence that VA will seek to provide; and 
(3) informed the claimant about the information and evidence 
that the claimant is expected to provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination in February 2005.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple medical assessment.  See 
Jandreau; see also Woehlaert.  The claimant is not competent 
to provide more than simple medical observations.  The 
current medical assessment may not be made via lay 
observation alone and the veteran is not competent to provide 
a complex medical opinion.  See Barr.  Thus, the veteran's 
lay assertions are not competent or sufficient in this 
regard.  Likewise, lay evidence has been submitted; however, 
those individuals who submitted statements also are not shown 
to be able to make complex medical assessments.  


Compensation under 38 U.S.C.A. § 1151

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs. A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction

38 C.F.R. § 3.361(g) provides for benefits which are payable 
under 38 U.S.C. § 1151 for a veteran's death.

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for compensation as permitted under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

A review of VA medical records reflects that the veteran has 
been afforded evaluation of his respiratory system on many 
occasions.  

June 1998 chest x-rays revealed chronic obstructive pulmonary 
disease (COPD).  This was confirmed in a July 1999 chest x-
ray.  A March 2001 x-ray revealed emphysematous lungs with no 
acute infiltrate.  

Thereafter, the veteran was being treated for back pain.  In 
mid-July 2002, the veteran's VA physician ordered a Fentanyl 
Patch to be applied topically every 72 hours for back pain 
relief.  The veteran was sent the Fentanyl Patches.  

About one week later, the veteran was told that if his back 
pain was not controlled, he could use an extra Fentanyl Patch 
of 25 mcq dose.  On July 19, 2002, the next day, the veteran 
came to VA's Rehabilitation Medicine Service and told VA 
personnel that the patches were giving him problems with 
nausea and breathing.  The veteran was told to return to one 
patch and to take extra strength Tylenol.  About 5 days 
later, the veteran contacted his physician.  The veteran 
indicated that the Fentanyl Patch was not helping so he was 
told to double the dose.  However, when he doubled the dose, 
he complained of nausea and breathing problems.  The veteran 
related that he continued to have a lot of pain.  The veteran 
was told to discontinue the Fentanyl Patch.

In August 2002, the veteran reported that his breathing had 
not retuned to normal.  The veteran was told that his 
breathing was not normal, but this was due to his COPD and 
smoking problems.  December 2002 x-rays revealed that the 
emphysema had not changed.  

An August 2003 x-ray revealed that the lungs were 
hyperexpanded and there was flattening of the diaphragm 
bilaterally which was consistent with emphysematous changes.  
September 2003 x-ray revealed that the veteran had 
hyperinflated lungs with increased markings, but no evidence 
of active infiltration.  

Thereafter, the veteran continued to complain of having 
breathing problems.  He was told that he had severe COPD.  He 
indicated that he did not have breathing problems until he 
used that patches; however, an October 2003 VA notation 
indicated that the breathing problems dated back to the 
1990's.  The veteran was advised to cease smoking. 

In October 2003, the Director of VA Illiana Health Care 
System provided a medical opinion.  She reviewed the medical 
history as noted above and concluded that the veteran was 
afforded appropriate treatment by VA.  

Subsequent VA treatment records reflected that the veteran 
continued to tell VA examiners that he did not have breathing 
problems until he was given the duragesic.  The veteran 
continued to be told to stop smoking and he continued to 
receive treatment for COPD and pulmonary emphysema.  

The veteran submitted medical informational evidence which 
showed that a side effect of a Fentanyl Patch (a duragesic) 
is slow, shallow, or difficulty breathing.  

The Board accepts that this medical information shows that 
breathing difficulty is a possible, expected side effect of a 
Fentanyl Patch.  However, this information does not address 
the veteran's specific case nor does it address his other 
respiratory factors.  

In addition, the veteran submitted two lay statements from 
individuals who stated that the veteran was in good physical 
shape through early 2002.  However, after some pain killers 
were prescribed, he could barely work or breathe well.  The 
Board notes that these individuals are competent to state 
that the veteran had trouble working or problems breathing 
after early 2002; however, they are not competent to state 
the reason for these problems because, as noted above, they 
are not competent to provide complex medical assessments.  

In order to assess the etiology of the veteran's bilateral 
flattened diaphragm, the veteran was afforded a VA 
examination in February 2005.  His claims file was reviewed.  
The veteran presented his claim that he had a bilateral 
flattened diaphragm due to the improper administration of 
medication (the duragesic) by VA.  The veteran's medical 
history was reviewed in detail, including his 54 year smoking 
history.  In addition, a physical examination and appropriate 
testing were performed.  The diagnosis was COPD secondary to 
cigarette smoking.  The examiner noted that pulmonary 
function test results showed mild obstruction and severe 
restriction.  It was the examiner's opinion that, after a 
careful review of the claims file and the current clinical 
findings, it was at least as likely as not that the veteran's 
flattened diaphragm was due to COPD which was secondary to 
cigarette smoking and not related to the administration of 
Fentanyl.  The examiner explained that COPD with emphysema 
and emphysema is associated with blebs that expand the chest 
cavity and flatten the diaphragm.  Fentanyl, which contains 
opiates, causes depression in breathing rate and in volume, 
but does not in itself flatten the diaphragm.  

The veteran testified at a Board hearing in August 2008.  At 
that time, he indicated that he stopped smoking in 1972.  The 
Board notes that this statement is directly in conflict with 
the medical evidence in the claims file, as noted above, 
which showed that the veteran continued smoking well after he 
claimed to stop.  At his hearing, he presented a 15 year 
smoking history.  However, the medical evidence shows that he 
smoked for over 5 decades.  

The veteran admitted that he had emphysema, but indicated 
that it never seemed to progress and that his breathing 
problems started after he used the Fentanyl Patch.  He stated 
that he used two patches, as he was instructed to do. 

VA law and regulation require that the evidence must show 
that the additional disability is the result of VA hospital 
care, medical or surgical treatment and that the proximate 
cause of the additional disability must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.

It is not contended nor shown that the veteran was furnished 
medical treatment without his consent.  The veteran concedes 
that he sought pain treatment for a back problem and was 
given two Fentanyl Patches for use.  

Although the veteran maintains that the Fentanyl Patches 
resulted in a bilateral flattened diaphragm, the veteran, as 
previously indicated, is not competent to make this 
assessment.  In fact, there is no competent medical evidence 
establishing that VA's actions resulted in additional 
disability, claimed to be a bilateral flattened diaphragm.  
Rather, the competent evidence establishes that the veteran's 
bilateral flattened diaphragm is due to the veteran's long 
history of COPD due to cigarette smoking.  The VA examiner 
reviewed the claims file and provided rationale for the 
opinion expressed.  It was explained that COPD with emphysema 
and emphysema is associated with blebs that expand the chest 
cavity and flatten the diaphragm.  However. Fentanyl does not 
flatten the diaphragm.  

In order to establish eligibility under 38 U.S.C.A. § 1151, 
the veteran's medical care by VA must have been a factor and 
the other listed criteria must be met.  That is not the case 
here.

In sum, VA medical treatment did not result in a bilateral 
flattened diaphragm.  There is no competent medical evidence 
this is the case; rather, there is competent medical evidence 
that this was not the case.  The Board finds the VA medical 
opinion to be probative evidence because it was based on a 
comprehensive review of the record as well as examination of 
the veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

In addition, the Director of Illiana Health Care System 
reviewed the medical history and concluded that the veteran 
was afforded appropriate treatment by VA.  There is no 
evidence to the contrary other than the veteran's own 
statements.  His claim is predicted on a finding that VA gave 
him Fentanyl Patches which caused his bilateral flattened 
diaphragm; thus their administration was in some way 
negligent.  However, the competent evidence, as noted, shows 
that the bilateral flattened diaphragm is the result of 
severe COPD.  While the time frame for the Fentanyl use and 
the increase in respiratory problems was the same, the 
competent evidence establishes that there was no actual 
etiological connection between them.  

Thus, the probative competent medical evidence establishes 
that VA was not careless or negligent, that VA lacked proper 
skill or made an error in judgment, or that there was similar 
instance of fault on the part of VA; or that the veteran has 
a bilateral flattened diaphragm due to an event not 
reasonably foreseeable.  The bilateral flattened diaphragm is 
not the result of VA care, but rather due to the veteran's 
COPD.

Accordingly, the criteria for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for a bilateral 
flattened diaphragm have not been met.

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
bilateral flattened diaphragm is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


